No. 07-17-00225-CV


In re Kelsey Lynn Estes, Relator             §    Original Proceeding

                                             §    July 19, 2017

                                             §    Opinion by Justice Pirtle

                                             §

                                     J U D G M E N T


       Pursuant to the opinion of the Court dated July 19, 2017, it is ordered, adjudged

and decreed that relator’s petition for writ of mandamus be conditionally granted and

that respondent is directed to vacate the May 31, 2017 temporary order. Writ will issue

only if respondent fails to do so.


       All costs herein having been paid, no order pertaining to the costs is made.


                                           oOo